SIBLEY, District Judge
(concurring).
I agree that the ease should be reversed because of the erroneous admission of secondary evidence of the port record showing Wallace as the crew when the Captured boat left West Palm Beaeh. But, with that fact well proven, the evidence would have authorized the verdict. We then have a ease of two men putting to sea together, and in a convenient time returning towards their home port with a contraband cargo. When challenged, they attempt to flee, but do- not succeed in escaping, as did their companion boats. When caught, they can show no ship’s papers, and Wallace falsely says he had not come out with the boat, and Symonette first says he was bound for Bimini, which lay alt right angles to their course, and then says he was on the way back to West Palm Beach. While being on the high sea with a boatload of liquor is no crime, and while it might be reasonably possible that they were proceeding west to go south later, yet their flight and falsification is inconsistent with the hypothesis of innocence. Innocent men do not usually flee nor falsify. The jury could reason that they left port with a purpose, and, leaving together, that it was a common purpose. If it .was also a criminal purpose, it was in pursuance of a conspiracy previously formed in Florida and in the jurisdiction of the court. What that purpose was is shown by *689what they actually did, to- wit, get a boatload of liquor and start hack to port. Flight and falsification indicate that it was not the innocent enterprise of taking liquor to Bimini, if any reason for this Florida boat to engage in carriage between two foreign ports had been suggested, but that it was consciously a criminal enterprise which could only be that of carrying the liquor back to- Florida. In every trial there are many occurrences and appearances that help to the truth that cannot get into a record, especially when the defendants testify as they did here. A jury could well have been convinced beyond a reasonable doubt that the defendants conspired in Florida to get the liquor, went for it, and were caught in the act of bringing it in.